Citation Nr: 1642348	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for sleep apnea and erectile dysfunction, and denied entitlement to an increased rating for discogenic disease of the lumbar spine.  A notice of disagreement was filed in November 2010.  A statement of the case was issued in October 2012.  In December 2012, a substantive appeal was received with regard to the sleep apnea issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Correspondence dated in June 2010 from M.R., MD, FCCP, reflects that the Veteran was recently diagnosed with moderate obstructive sleep apnea/hypopneic syndrome.  The examiner explained that obstructive sleep apnea/hypopnea syndrome is predominantly anatomical predisposition based on oral anatomy.  The examiner stated that the Veteran likely had obstructive sleep apnea/hypopnea syndrome for most of his adult life.  This would have included when he was actively serving in the military.  11/02/2010 Medical Treatment Record-Non-Government Facility.

Correspondence dated in October 2010 from the Veteran's spouse, N.D., reflects that they have been married for 11 years and "since day one when we started sleeping together I always hear his deafening snores which is unbearably loud."  She stated that "[h]e has abnormal breathing patterns and sometime stops breathing and appears to be fighting for oxygen when he sleeps."  11/02/2010 Correspondence.

Correspondence dated in October 2010 from a fellow soldier, A.A., reflects that they were housed in the same berthing compartment where he heard the Veteran snoring very loud every night.  A.A. "heard him gasping for air like he is not breathing for short period of time."  A.A. also observed that he appeared tired and restless in the morning.  11/02/2010 Buddy/Lay Statement.

Initially, after obtaining an appropriate release from the Veteran, an attempt should be made to obtain records from Dr. M.R.  Thereafter, in light of the statement of Dr. M.R. and the lay statements from the Veteran's spouse and fellow soldier, the Board finds that the Veteran should be afforded a VA examination to assess the etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (stating that the threshold for requiring an examination under VA's duty to assist is low, and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an appropriate release (VA Form 4142) pertaining to Dr. M.R.  Thereafter, request the Veteran's treatment records from Dr. M.R.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

2.  After completing step #1, schedule the Veteran for a VA examination with a clinician who has appropriate expertise to ascertain the nature and etiology of his claimed sleep apnea.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner should respond to the following:

Is the currently diagnosed moderate obstructive sleep apnea at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, adjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




